Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 10 May 1783
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                  
                     My dear Chevr
                     Head Qrs Newburgh 10th May 1783
                  
                  The affectionate expressions in your last farewell letter of the 8th of Jany from Annapolis gave a new spring to the pleasing remembrance of our past Intimacy—and your Letter of the 4th of March from Paris, has convinced me that time not distance can eradicate the Seeds of friendship when they have taken root in a good Soil & are nurtured by Philanthropy & benevolence—That I value your esteem, & wish to retain a place in your Affections, are truths of which I hope you are convinced: as I wish you to be of my sincerity when I assure you that it is among the first wishes of my heart to pay the tribute of respect to your Nation, to which I am prompted by motives of public considerations, & private friendships; but how far it may be in my power to yield a prompt obedience to my inclination is more than I can decide upon at present.  You have, my dear Chevr, placed before my eyes the exposed situation of my seat on the Potomack & warned me of the danger which is to be apprehended from a Surprize—but, as I have an entire confidence in, & an affection for your Countrymen I shall bid defiance to the enterprise under of all perswan that if success attends it, & I cannot make terms for my releasement, I shall be generously used by my Captors—and there is such a thing as a pleasing Captivity.
                  At present, both aAmies remain in the Situation you left them, except that all acts of hostility have ceased in this quarter and things have put on a more tranquil appearance than heretofore—we look forward with anxious expectation for the Definitive treaty to remove the doubts & difficulties which prevail at present—and our Country of our Newly acquired friends in New York, & other places within these States of whose Company we are heartily tired—Sir Guy, with whom I have had a Meeting at Dobbs’ ferry for the purpose of ascertaining the Epoch of this event, wd give me no definitive answer; but general assurances, that he has taking every preparatory step for it, one of which was that a few days before, he had shipped off for Nova scotia upwards of 6000 Refugees or Loyalists; who apprehending they would not be received as Citizens of these United States he thought it his duty to remove previous to the evacuation of the City by the Kings Troops.
                  The Indians have recommenced hostilities on the Frontiers of Pensylvania & Virginia—killing and scalping whole families, who had just returned to the habitations from which they had fled, in expectation of enjoying them again in Peace—these people will be troublesome Neighbours to us unless they can be removed to a much greater distance and this is only to be done by purchase, or Conquest; which of the two will be adopted by Congress I know not.  the first, I believe would be cheapest, & most consistent perhaps with justice.  the latter most effectual.
                  Mrs Washington is very sensible of your kind remembrance of her, & presents her best respects to you; in which all the Gentlemen of my family who are with me, cordially & sincerely join—Tilghman, I expect, has, before this entered into the Matrimonial state with a Couzen of his, whom you may have seen at Mr Carrols near Baltimore.  My best Wishes attend Baron Montesqueu, & such other Gentlemen within your circle, as I have the honor of an Acquaintance with. I can only repeat to you the assurances of the most perfect friendship and attachment and that I am—My Dr Chevr Yr most Obt & Affece Sert
                  
                     Go: Washington
                  
               